Citation Nr: 1750243	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1963 to May 1967.  The record indicates that the Veteran had service in the Naval Reserve, Air Force Reserve, and Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and confirmed the previous denial.

In December 2013, the Board reopened the claim of entitlement to service connection for bilateral hearing loss and remanded for further development.  The Board remanded the claim again, most recently in January 2017, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's January 2017 remand noted that the Veteran had service in the Naval Reserve, Air Force Reserve, and Army National Guard with periods of ACDUTRA and INACDUTRA between June 1967 and 1996.  

In December 2015, the AOJ had contacted Defense Finance and Accounting Services (DFAS) requesting leave and earning statements (LESs) only for the Veteran's period of active duty, from May 1963 to May 1967.  The remand specifically requested the AOJ to take all necessary steps to verify all periods of ACDUTRA and INACDUTRA for the Veteran between June 1967 and 1996 with the Naval Reserve, the Air Force Reserve, and the Army National Guard, to include obtaining military personnel records from the appropriate sources.  Upon verification, the AOJ was to obtain outstanding service treatment records for the Veteran's periods of ACDUTRA and INACDUTRA.

However, in March 2017, the AOJ requested the Veteran's LES's from DFAS only for the period from January 1970 to December 1994.  As noted above, the Veteran had periods of ACDUTRA and INACDUTRA between June 1967 and 1996.  Undated correspondence from DFAS relates that it could not find anything before 1993.  It does not address the period after 1993.  

The Board's remand also requested VA medical opinions as to the etiology of the Veteran's bilateral hearing loss.  In pertinent part, the examiner was requested to address: (1) October 2009 and December 2011 private opinions, in which the physician opined that 25% of the Veteran's hearing loss was due to noise exposure during military service; and (2) the Veteran's lay statements that described his hearing worsening during his reserve service and attributed this worsening to his in-service acoustic trauma.  However, a June 2017 negative DBQ Medical Opinion fails to address either factor.  

In light of the above, the Board finds that the development requested by the Board's January 2017 remand was not fully completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As a result, additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's LES's from DFAS for the periods from June 1967 to January 1970 and from January 1994 through 1996. 

2.  Then, upon verification of any additional periods of ACDUTRA and INACDUTRA, based on development requested in Paragraph 1, above, obtain corresponding outstanding service treatment records for the Veteran.

3.  Then, return copies of all relevant records from the Veteran's eFolders (including any additional service treatment records obtained pursuant to Paragraph 2, above) to the examiner who offered the June 2017 DBQ Medical Opinion (or a suitable substitute if this individual is unavailable) for an addendum.  

Prior to requesting the opinions, the examiners should be provided with the specific dates of the Veteran's active duty and period of ACDUTRA and INACDUTRA. 

Following a review of the relevant medical evidence in the eFolders, the medical history and the June 2017 DBQ Medical Opinion, the examiner is asked to opine:

(a) whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss is etiologically related to active military service; 

(b) whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss is etiologically related to a period of ACDUTRA or INACDUTRA; and 

(c) whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss was aggravated (i.e., permanently worsened beyond the normal progression of the disease) during a period of ACDUTRA or INACDUTRA.

In rendering the requested opinions, the examiner should consider: (i) the specific dates of the Veteran's active duty and period of ACDUTRA and INACDUTRA as provided by the AOJ; (ii) the October 2009 and December 2011 private opinions, in which the physician opined that 25% of the Veteran's hearing loss was due to noise exposure during military service, and; (iii) the Veteran's lay statements that described his hearing worsening during his reserve service and attributed this worsening to his in-service acoustic trauma.

A new examination should be scheduled only if necessary to provide the requested opinions.  

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

